*1214Appeal from a judgment of the Erie County Court (Thomas E Franczyk, J.), rendered September 12, 2011. The judgment convicted defendant, upon his plea of guilty, of robbery in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of robbery in the second degree (Penal Law § 160.10 [2] [b]), defendant contends that he did not knowingly, voluntarily and intelligently waive his right to appeal. We reject that contention. Defendant waived his right to appeal both orally and in writing, and we conclude that “ ‘[djefendant’s responses to County Court’s questions unequivocally established that defendant understood the proceedings and was voluntarily waiving the right to appeal’ ” (People v Buryta, 85 AD3d 1621, 1622 [2011]; see People v Lyons, 86 AD3d 930, 930 [2011], lv denied 17 NY3d 954 [2011]). Defendant’s valid waiver of the right to appeal encompasses his contention that the court abused its discretion in denying his request for youthful offender status (see People v Jones, 96 AD3d 1637, 1637 [2012], lv denied 19 NY3d 1103 [2012]; People v Rush, 94 AD3d 1449, 1449-1450 [2012], lv denied 19 NY3d 967 [2012]), as well as his contention concerning the severity of the sentence (see People v Lopez, 6 NY3d 248, 255 [2006]; Jones, 96 AD3d at 1637). Present — Scudder, EJ., Peradotto, Lindley, Whalen and Martoche, JJ.